Battik, J. Yell County was entitled to the condemnation of a portion of the lands of Brooks, Neely & Company for a certain public highway over the same. The land was condemned for that purpose, and the damages caused thereby were assessed, and a county warrant was issued to them therefor, and was received and collected by them. They cannot now contest the right of the county to the land so condemned. The warrant was issued in payment of such damages, and they were not entitled to hold it to satisfy damages that might thereafter be assessed in another proceeding to condemn other lands of theirs for the same highway. Having received and collected it, they accepted it for the purpose for which it was issued, and are estopped from claiming the land appropriated for the highway; and cannot, without the consent of the county, restore their rights by the return of the money received on the warrant. Judgment affirmed.